1. Somalia
The next item is the debate on six motions for resolutions on Somalia.
author. - Mr President, Somalia is a country whose citizens live in very dire and chaotic circumstances, fraught with dangers to their well-being and to their very existence. This House - and indeed the international community in general - time and again have dealt with the unacceptable situation in that country. Both the EU and the UN and other foreign agencies have given - and continue to give - much financial and other support to the Somalian people.
But to add to the country's grave state of affairs came the involvement of the so-called Islamic courts. These are in effect a manifestation of the practice by criminal and evil people of exercising terror on fellow citizens by using religion - in this case Islam - as an excuse.
The recent execution by stoning to death of the 13-year-old girl victim of rape, Aisha Ibrahim Duhulow, is another example of this practice. But the most recent worrying phenomenon in the gradually disintegrating society of Somalia is not just the barbaric extent of such acts of atrocity but also the fact that such a despicable act was carried out by a group of 50 men and was watched by about a thousand spectators. Such a gruesome performance of sadistic behaviour is easy to condemn but hard to understand using humanly accepted parameters of societal psychology.
The Government of Somalia, aided by the international community and the African Union, must forthwith demolish the devilish Islamic courts and those that support or propagate their practice in the country.
Mr President, on behalf of the Socialist Group in the European Parliament, I want to express our total condemnation of the murders being committed in this region of Somalia in the name of God. Few atrocities have been committed by someone who has not invoked the name of God or a religion.
I must particularly condemn the way in which this atrocious murder was committed: a 13-year-old girl was raped, she was then accused of adultery and then five men - if we can call them men - hurried to stone her to death, even preventing someone from trying to save her, in a stadium with around 1 000 spectators.
This event, combined with the acts of piracy which so far this year have involved almost 100 boats being hijacked along the coast of Somalia, constitutes a wholly unacceptable humanitarian situation.
The international community cannot remain impassive. It must not remain impassive in the face of cowardice and the use of religion to justify the commission of atrocities. We therefore have to re-establish order, by supporting the legitimate government of Somalia so that it can take back control of the whole country and establish a rule of law which respects human rights.
I believe that there have been few occasions when we have been presented with such a clear situation which requires us to act. I believe that we cannot remain impassive here in this Community of 500 million people and 27 countries, the most important in the world. We must intervene. I do not know how we can do this, but I believe that we must, and quickly.
The Socialist Group does not agree with the amendments tabled at the last moment, which have not been duly negotiated. We support the text of the joint motion for a resolution and hope that this will mark the start of the European Union's serious concern about this type of humanitarian issue and its condemnation of the misuse of religious concepts to commit atrocities in the name of God.
author. - (PL) Mr President, I have participated in dozens of human rights debates in this Chamber, but I am perhaps especially moved today, because in fact when we speak of large numbers, of thousands of dead, it gradually stops making an impression. However, when we look at the murder of one specific person, of a child in fact, a thirteen-year-old girl called Aisha Ibrahim Duhulow, then indeed the cruelty of the act forces us to think about what we can do.
In fact of course, what is happening in Somalia is not restricted to just this one horrifying, cruel murder enshrined in the majesty of the local Islamic religious law. It also includes - and this is worth mentioning, and has not been mentioned by previous speakers - suicide bombings which have recently killed thirty people. It includes public floggings carried out in the country's capital to demonstrate the power of radical Islamists. It includes many human rights violations. It also includes - although this is mentioned less often and should be emphasised - the recent abduction of two Italian Catholic nuns from Kenya, who are now being held in Somalia.
In summary, we must today say a resounding 'No!'
author. - Mr President, every Thursday afternoon during our plenary sessions in Strasbourg we learn of yet new tragedies, vile crimes, atrocities and grave injustices. The competition for the three places allocated to urgency debates is the best indication of man's continued inhumanity to man.
Against this dismal backdrop it is hard to imagine that any case could still manage to shock us. We may say we have heard it all. Yet every once in a while we deal with a case so utterly repugnant that we are proved wrong. The stoning to death of a 13-year-old girl child in Somalia is just such a case: first the victim of a mass rape, subsequently found guilty of adultery while the perpetrators of the rape go free, and finally sentenced to the most horrible of deaths. As colleagues have already mentioned, 50 men stoned her to death, with a crowd of a thousand bystanders watching the horror unfold.
To their credit, some of the gathered crowd tried to save the petrified child. However, militia opened fire on those who had the decency to try to protect this victim of an inhuman and bigoted practice. One young boy paid with his life, the victim of militia gunshots.
In the face of this horrific crime, what can we possibly do to right the wrong? We must give every support to the Transitional Federal Government of Somalia, as only by reasserting some control and rule of law in areas of the country controlled by the radical opposition groups can there be any prospect of avoiding a repetition of this and other atrocities.
The Somali Government should restore the honour of the victim, Aisha Ibrahim Duhulow, posthumously. This Chamber expresses its sincere condolences to Aisha's family.
It was I that proposed Aisha's case be placed on today's agenda. Thank you for supporting that request. May we never have to debate a similar instance in this Chamber again.
on behalf of the PPE-DE Group. - (PL) Mr President, we are today discussing an event in Somalia which is beyond the imagination of the average European. The first impulse that comes to mind on hearing about it is a refusal to accept it. You simply do not want to believe that such a thing is possible at all. Nevertheless, we should realise that it is possible, since the situation in Somalia makes various things possible, however unacceptable or unimaginable they may be. What is more, the situation in Somalia affects the situation in the Horn of Africa, which is already so difficult and complicated.
The human rights situation in the region and in the country will improve only when its political situation changes. We should therefore support the implementation of the Djibouti peace agreement, since without peace, stability, improved security and responsible government we will hear more often of tragedies such as Aisha's death.
on behalf of the PSE Group. - (PT) Mr President, I must add my voice to those of all my fellow Members who have spoken on this issue. This is yet another country where religious fanaticism is taking hold and where, in the name of justice hiding behind a religion, all the fundamental principles of our whole civilisation are being called into question. This situation is absolutely intolerable.
I must say, in addition to everything that has already been said, that we must not under any circumstances forget the famine which is spreading throughout this region, both in Somalia and also in Ethiopia. Obviously this has nothing to do with and cannot excuse what is happening, but we must also look into the extremely serious humanitarian problem which is developing right now in Somalia.
on behalf of the IND/DEM Group. - (PL) Mr President, the problem of human rights violations in Somalia, which we are discussing today, extends beyond the cases quoted in the resolution, which do indeed serve as dramatic proof of the barbarous treatment of the weakest, including girls, women and abducted nuns.
In Somalia, where 95% of the population are Muslims and which is one of the poorest countries in the world, the majority of the people live on the brink of destitution, illiteracy reaches 70%, and average life expectancy is 47 years. Although Somalia regained its independence over 40 years ago, conflicts are still caused by competition between clans for grazing land and water sources.
Before independence, the conflicts were suppressed by the colonial powers. Left to their own devices, the Somalis started a civil war, which intensified as the economy collapsed. In such circumstances, the fight against terrorism and piracy should be based above all on the elimination of poverty and destitution by humanitarian aid to the poorest and facilitation of development.
However, Somalia's hard-won stability was destroyed by foreign intervention conducted under the banner of war against terrorism. The divided, poor, uneducated and easily manipulated Somali tribes are becoming an easy tool with which to continue anarchy and division.
All peoples have the right to choose their own way of thinking and their own way of life, and international aid should not be used to spread the donors' own ideology or expand their influence. Not for the first time, opponents are using religion in order to discredit it and to win power, and this is happening not only in Somalia, but also in Vietnam and India, where the persecution of Catholics has become an element of election campaigns.
However, where Christians are being persecuted, Parliament's left-liberal elements do not permit a debate aimed at the prevention of persecution and human rights violations.
(PL) Mr President, NGOs are warning that Somalia has become an example of the most ignored of humanitarian tragedies, which is being played out before the whole world. Large numbers are dying of hunger, thirst and disease, and every fourth Somali child dies before the age of five. The country's capital, Mogadishu, is deserted. Artillery fire rains down on ordinary people. The civilian population is terrorised by suicide bombers. Pirates plague the Somali coast, while on land Somali Taliban forces are occupying increasingly large areas, moving gradually towards the capital and introducing the harsh Sharia law. Let us be under no illusions, the law is applied arbitrarily for their own purposes. If we include the disasters caused by drought and floods, the true scale of the tragedy becomes apparent. Natural disasters we can at least understand, but how is it that in poor Somalia there are so many weapons? In my view, it results from the cynical behaviour of some countries, which want to conduct their frequently dirty business in that poor part of Africa, while we are pleased and consent to the Olympic Games being held in China.
(FI) Mr President, Commissioner, the unstable peace in Somalia manifested itself today in the shape of the work of professional pirates. The case now before us in the European Parliament did not receive the same sort of attention: the stoning of Aisha Ibrahim Duhulow. That might be regarded as a still greater tragedy than the activities of pirates. It provides an image of a country which is living in an Islamic Middle Ages.
The joint motion for a resolution perhaps gives too much unambiguous support for Somalia's transitional federal government. The Council of Ministers of the Intergovernmental Authority on Development, which is made up of countries in the region, met the other day. It condemns the Somali Government's unwillingness to work towards its commitments and peace policy. Representatives of other countries in the region say that the government lacks the political will and initiative to commit to peace, and that is the biggest challenge to the prevention of insecurity. Parliament's resolution, however, is important for Aisha, and so our group is prepared to adopt it. We are not going to wipe the slate clean with the Somali Government in our efforts to achieve peace.
Mr President, Aisha Ibrahim Duhulow was barely a teenager. She would probably have never known anything about the European Union or its Parliament. Even as she was being gang-raped, or lay dying under a deluge of stones, she would probably never have imagined that politicians far away would recognise her ordeal and commemorate her very short life. But I am sure that as she died, she knew that she was the victim of a grave injustice.
The sickening crimes she suffered are made all the more shocking by the bizarre details of this case: the crowd of one thousand people; the venue of a stadium, as though it was some kind of spectator sport; the truckload of stones ordered specially for the purpose; the gunmen who fired at people trying, to their credit, to save this poor girl's life.
Somalia is a failed state, and there is little the EU can do practically to address the barbarity of the various clans and Islamist militias in charge of areas outside the government's control.
Where we can take a stand, however, is by asserting our own values, which are incompatible with Sharia law. That is not just my opinion, but also the opinion of the European Court of Human Rights. This tragic case merely reinforces our determination never to surrender our hard-won democratic freedoms to obscurantism.
(PL) Mr President, Somalia has for years been the scene of brutal battles, lawlessness and marine piracy. Recently, two Poles fell into the hands of kidnappers. But what happened on 27 October is beyond human comprehension.
A thirteen-year-old girl, Aisha Ibrahim Duhulow, was stoned to death. The child had been raped by three men. The perpetrators have not been arrested or tried. In Kismayo, she was stoned to death by fifty men in the presence of around a thousand witnesses. Aisha was punished, in accordance with Islamic law, for the rape inflicted on her.
This shocking act is not an isolated matter, but the brutal operation of Islamic law in the name of a God who punishes the victim for the crime inflicted on her. I call on the government of Somalia to put an end to this barbarous practice, to mete out an exemplary punishment to the perpetrators and to rehabilitate Aisha.
Mr President, on 27 October a 13-year-old girl named Aisha Ibrahim Duhulow - and let us not forget the name - was stoned to death in Somalia by a group of 50 men in a stadium in the southern port of Kismayo in front of around a thousand spectators. She was accused and convicted of adultery in breach of Islamic law, but was in fact the victim of rape by three men. There has been no arrest or detention of those accused of her rape.
I strongly condemn the stoning and execution of Aisha Ibrahim Duhulow and I am horrified at such a barbaric act perpetrated against a 13-year-old rape victim. As Unicef stated in the aftermath of her tragic death, a child was victimised twice: first by the perpetrators of the rape, and then by those responsible for administering the justice.
This abhorrent treatment of women can in no way be condoned and permitted under Sharia law. This episode highlights not only the vulnerability of girls and women in Somalia, but the inherent discrimination such individuals have to endure.
(PL) Mr President, we are today debating the murder of a girl who was stoned to death in Somalia. We are also aware that two Catholic nuns have been kidnapped and are being held in Somalia. All this is overshadowed by the piracy rampant on the Somali coast. We have heard that it is all due to the fact that in practice the Somali government is not functioning at all. Where in this situation are the mighty of this world? Where are the mighty United States, China, Russia and the European Union, which claim to be civilised countries? When countries are not in a position to intervene in defence of the weakest, who are being attacked by the actually not-so-mighty, they cannot be regarded as civilised. Where are we in this situation? Mr President, I appeal to the mighty of this world: Do what is right! Do your duty!
Vice-President of the Commission. - Mr President, on behalf of the Commission and Commissioner Michel, I wish to share some remarks about this issue of human rights in Somalia.
Firstly, I would like to share the concern about the continuing conflict and political instability in Somalia. Somalia remains a context where fundamental rights and respect for basic human dignity continue to be shunned by armed entities perpetrating systematic and widespread attacks against civilians.
In the last few months, an escalating wave of attacks on humanitarian workers, peace activists and human rights defenders has been sweeping southern and central Somalia. At least 40 Somali human rights defenders and humanitarian workers were killed between January and September 2008 alone. As a result of these attacks, a number of humanitarian organisations have been forced to withdraw staff from Mogadishu; humanitarian access received further blows; and human rights and humanitarian conditions further deteriorated.
The Commission, together with the Member States and other international actors, is committed to helping at this critical juncture.
The EU supports the efforts of the Office of the High Commissioner for Human Rights, including the Independent Expert on Human Rights in Somalia, Shamsul Bari, to come to the creation of a mechanism to investigate systematic human rights abuses by all parties.
At the development level, the EU is strongly involved in supporting human rights organisations, mainly in training and funding for identification, documentation, monitoring of human rights abuses, and advocacy. In particular, the Commission is increasingly involving civil society in any programme of reconstruction and national reconciliation, including exchange programmes for civil society with other regional organisations, paralegal training, public awareness campaigns, and women's groups' work on enhancing their political representation and participation in reconciliation processes. Moreover, the EU supports programmes focusing on law enforcement and reinforcing the judiciary.
Meanwhile, we need to work to improve security and to make the Somali reconciliation process move forward. A climate of insecurity will only serve to worsen the human rights situation and encourage violations of international humanitarian law. Any lasting peace in Somalia must be based on accountability and justice for the human rights violations committed by all sides throughout the Somali conflict.
The debate is closed.
The vote will take place at the end of the debates.
Written statements (Rule 142)
in writing. - (FI) Mr President, among this week's urgent resolutions, the Somali case is the one that perturbs us in particular. Three weeks ago a 13 year old girl, Aisha Ibrahim Duhulow, was stoned there after having been raped by three men. Nothing happened to the men, but the girl was sentenced for adultery under Sharia law.
The stoning took place in a stadium in Kismayo, in southern Somalia, in the presence of 1 000 spectators, while 50 men carried out the execution. The sentence was handed down by the Al-Shabab militia who control the city of Kismayo. They also killed a boy who tried to stop Duhulow from being stoned. This harsh and inhuman interpretation of Sharia law, that adultery should be punished by stoning the guilty one to death, has assumed inconceivably cruel dimensions; it has led to the murder of an innocent child, who was the victim of a crime.
It is important that we condemn the sentence and execution by stoning and insist that the Somali Government and the African Union should do the same, and that they take concrete steps as soon as possible to ensure that no such sentences are passed any longer. While we show our support for the attempts by the Somali Government to take control of the city of Kismayo, we also have to call on it to bring Duhulow's rapists to justice. As the resolution on Somalia proposes, the Member States of the EU should do more to assist Somalia, so that the country might have a democratic government, and so that the government receives the help it needs to try and take control of all the country's regions.